DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 is recited, in that instant specification, as illustrating a flow chart for a method or recycling tile material (p6 L4-5; p7 L4-9). However, Figure 1 includes only four boxes without steps written therein – Figure 1 appears incomplete. It is suggested that Figure 1 include the four steps from page 7, lines 4-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 17-20 and 26-30 is/are objected to because of the following informalities: (a) claims 17-18, 20, and 26, “of” should be inserted after “assembling” (L1); (b) claims 27-30, “of” should be inserted after “converting” (L1); (c) claim 19, “of” should be inserted after “converting” (L3); and (d) claim 30, “of” should be inserted after “converting” (L2), and (e) claim 30, “comprises producing” (L2) should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains improper Markush Group language when reciting that the tile material is in the form “of at least of waste material … end of life” (L2-4) in that the proper language for the beginning of a Markush Group is “selected from the group consisting of”.
Claim 16, the term “after the end of life” is a relative term which renders the claim indefinite. The term “after the end of life” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One skilled in the art would not be able to determine the scope of the claim given that the end of life varies from one person to another – is a function of, for example, individual thoughts and/or expectations of an installed tile.
Claim 25 contains improper Markush Group language when reciting that the carrier layer is from a group consisting of a fabric … or a combination thereof” (emphasis added) in that the proper language of a Markush Group is “selected from the group consisting of A, B, and C”. 
Claim 30 is written in such a manner as to indicate that the at least two ceiling tiles have been previously recited. It is suggested that “comprises” (L3) be amended to read “comprising”.
Claim 30, “the converting the baseboard into at least two ceiling tiles” (emphasis added; L2-3) lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 16-18, 20-21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond (EP 0 449 414 A2) in view of Burns (US 2018/0134016 A1) and Huang (CN 1393612 A).
Claim 16, Bond teaches a method for recycling of tile material 1 comprising compressed (i.e. “packed”: c4 L36) mineral fiber (c4 L33-35: a “commercially available mineral fibre layer”), the method comprising:
●collecting the tile material 1; 
●converting the tile material 1 into a plurality of body members 2 (c4 L38-40);
●assembling a finite baseboard 4 by arranging the plurality of body member 2 on a carrier layer 8 and fixing the plurality of body members 2 to the carrier layer 8 (c4 L42-55; c4 L58 to c5 L15; and 
●converting the baseboard 4 into at least two tiles (i.e. “panel”: c7 L18-20; c6 L43-45) after passing through the apparatus in Figure 5 (c5 L54-56).
	Claim 16, Bond does not teach tile material 1 being in the form of at least one of waste material generated during manufacturing of tiles, residual material generated during installation of tiles, and tiles obtained from installed tile systems after end of life.
Burns teaches a method for recycling mineral fiber (¶64) to make panels (¶4). Specifically, Burns recites at paragraph 27: “It is further understood that the fiber described herein can be construed as comprising minerals of virgin or recycled origin, or a combination thereof. In certain aspects of this invention, the fiber comprises recycled material, where the recycled material include, but not limited, to post-consumer or post-industrial materials, or a combination thereof.” Also, Burns recites in paragraph 41: “As used herein, the term ‘post-consumer fiber” refers to a fiber that was a component of a product previously in use by a customer. The post-consumer fibers include fibers reclaimed from the products that have been used in residential, commercial, and industrial applications, and subsequently have been collected from the site of use or otherwise discarded.” Thus, Burns teaches making panels from mineral fibers in forms after end of life.
Huang teaches residential/industrial tiles make of mineral fibers (English translation: p1 Description L1-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Bond that tile material 1 are tiles obtained from installed tile systems after end of life in that Burns teaches recycling mineral fiber material from residential and commercial setting after the end of life, where Huang demonstrates mineral fiber tiles used in residential or commercial manners, given that this will provide Bond with an abundant source of raw materials from which to make the tiles.
Claim 17, Bond teaches that the assembling of the finite baseboard 4 comprises fixing the plurality of body members 2 to the carrier layer 8 by an adhesive provided by the net 5 upon heating (c4 L49 to c5 L7).
Claim 18, Bond teaches that the assembling of the finite baseboard 4 comprises fixing adjacent body member 2 to each other by way of net 8 upon heating (c4 L33 to c5 L7).
Claim 20, Bond teaches that the assembling of the finite baseboard 4 comprises arranging the plurality of body members 2 on the carrier layer 8 in a predetermined pattern – see Figure 2 where the body members 2 are placed in a side-by-side pattern. 
Claim 21, Bond teaches that the plurality of body members 2 is arranged with a uniform orientation in the predetermined pattern as shown in Figure 2. See Figure 2 of Bond shown below with annotations added by the examiner:

    PNG
    media_image1.png
    288
    486
    media_image1.png
    Greyscale

Claim 23, Bond teaches that the plurality of body members 2 is arranged in a single tier in the predetermined pattern (i.e., a single layer) as shown in Figure 2.
Claim 24, Bond does not teach that the plurality of body members 2 is arranged in at least two tiers in the predetermined. However, tiles of at least double layers (at least 2 tiers) are a well-known and conventional alternative to a single layer (1 tier) tiles; and, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided for such in Bond to allow Bond to make tiles of different heights which would be useful depending upon the purpose of the tile.
Claim 25, Bond teaches that the carrier layer 8 is a glass fabric which meets the limitation in claim 25 of “a fabric” (c4 L53-54). Though not required by the claim, the other materials listed are well-known and conventional in the art.
Claim 26, Bond teaches that the assembling of the finite baseboard 4 comprises fixing a top carrier layer 8 (Fig2) to the plurality of body members 2 on a side opposite the carrier layer 8 (c4 L42 to c5 L22).
Claim 27, Bond teaches that the converting the tile material 1 into the plurality of body members comprises producing body members of a uniform size and/or shape as shown in Figure 2.
Claim 28, Bond does not teach the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape. However, tiles having body members of non-uniform size and/or shape are a well-known and conventional alternative to a body members of a uniform size and/or shape; and, for this reason it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Bond that the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape.
Claim 29, Bond teaches that when converting the time material 1 into the plurality of body members 2 comprises producing body members 2 having a width 100-200mm which overlaps the claimed range of 10-100mm thus meeting this limitation of the claim. The body members having a length of 1000-1500mm which within the claimed range thus meeting this limitation of the claim. Bond does not teach the height of each of the body members with the claimed value being 10-100mm.	However, Bond demonstrates that the dimensions of the body members are variable for length and width – thus demonstrating the dimensions to be result effective variables where different heights lends itself to tiles of different thicknesses. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the height value of the body members to achieve an optimal tile height.
Claim 30, Bond teaches that the converting of the time member 1 into the plurality of body members 2 and/or the converting of the baseboard into the at least two tiles comprises a cutting operation (c4 L 33-41; c6 ¶4). Bond indicates the at least two tiles to be building panels (c7 ¶1) but does not recite ceiling tiles specifically; however, it would have been obvious to a person before the effective filing date of the invention to have created at least two ceiling tiles given that it is well-known and conventional in the art that ceiling surfaces may be in panel/tile form.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Burns and Huang as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Matsumoto (JP H1133463 A).
Claim 19, Bond modified does not teach removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2.
Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated (see English translation: Abstract – L1-2, L15-16; ¶1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Bond modified, removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2 in that Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated wherein Bond desires only mineral fibers in tile material 1 and removing any surface layer as indicated will help to secure a tile material 1 having substantially only mineral fibers.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Burns and Huang as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Chatain (US 310,381).
Claim 22, Bond modified does not teach that the plurality of body members 2 is arranged in a non-uniform orientation in the predetermined pattern. 
Chatain teaches cutting tiles B from a mother-sheet (Fig 4) having body members in a non-uniform orientation within a predetermined pattern of the mother-sheet. The non-uniform orientation enhances the appearance of the tiles and distributes shrinkage throughout the tile so as not to be detrimental to the tile. See page 1, column 1, lines 22 to page 1, column 2, L74 and Figures 4-5 (Figure 4 also shown below with annotations added by the Examiner):

    PNG
    media_image2.png
    393
    656
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Bond that the plurality of body members 2 is arranged in a non-uniform orientation in the predetermined pattern in that Chatain teaches that a non-uniform orientation of body members within a mother-sheet used to make tiles enhances the tile’s appearance and distributes shrinkage throughout the tile so as not to be detrimental to the tile. 
Prior Art of Record
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure: Stefan teaches a non-woven tile carrier. Figovsky teaches recycling fibrous wood to make tiles Yontrarak teaches wooden floor tiles and method of making.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745